EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Pratt on 03/15/2021.

The application has been amended as follows: 
1. (Currently Amended) A playback method comprising: 
receiving a first packet group transmitted using a specified first transmission channel and a second packet group transmitted using a specified second transmission channel,
wherein in each of packets of the first packet group and the second packet group, encoded data is stored on a predetermined unit basis, the encoded data being generated by encoding a video signal, 
wherein the encoded data is divided into a plurality of MPUs (Media Processing Units), wherein each of the plurality of MPUs is formed of a plurality of access units to be played back during a predetermined playback period, 
wherein in each of the packets, the encoded data is stored on an access unit basis or on a unit basis, the unit being one of a plurality of units into which 
wherein in a packet included in the first packet group and a packet included in the second packet group, a same value is stored as the sequence number information, the packets storing access units to be played back during a same playback period; receiving a control information packet to be transmitted using the first transmission channel or the second transmission channel, the control information packet including time information used to derive decoding times of the access units; 
deriving a decoding time for each of the access units using the time information; and 
when a video signal to be played back during a certain playback period is decoded, decoding access units used for the playback in order of the decoding times from among a plurality of access units transmitted by a packet of the first packet group and a packet of the second packet group, the packets having a same sequence number associated with the playback period, each packet includes an ID indicating an asset, 
2wherein the playback method further comprises sorting each of the packets for each asset using an ID by storing each of the packets in buffers, each of the buffers 
 obtaining flag information indicating whether rearranging for each of the packets using the sequence number is required; 
performing the rearranging each of the packets when the flag information indicates the rearranging is required; and 
avoiding performing the rearranging each of the packets  when the flag information indicates the rearranging is not required.

7. (Currently Amended) A generation method comprising:
generating a first packet group to be transmitted using a specified first transmission channel and a second packet group to be transmitted using a specified second transmission channel, by storing encoded data in packets on a predetermined unit basis, the encoded data being generated by encoding a video signal, 
wherein the encoded data is divided into a plurality of MPUs (Media Processing Units), wherein each of the plurality of MPUs is formed of a plurality of access units to be played back during a predetermined playback period, 
wherein in each of the packets, the encoded data is stored on an access unit basis or on a unit basis, the unit being one of a plurality of units into which an access unit is divided, 
wherein in each of packets included in the first packet group, sequence number information is stored, the sequence number information indicating a sequence number 
generating a control information packet to be transmitted using the first transmission channel or the second transmission channel, the control information packet including time information used to calculate decoding times of the respective access units, wherein in a packet included in the first packet group and a packet included in the second packet group, a same value is stored as the sequence number information, the packets storing access units to be played back during a same playback period each packet includes an ID indicating an asset, wherein the generation method further comprises generating information for: 1) sorting each of the packets for each asset using an ID by storing each of the packets in buffers, each of the buffers being associated with a different one of the assets; and 2) rearranging each of the packets using the sequence number, and wherein the generation method further comprises; 
4generating flag information indicating whether the rearranging each of the packets using the sequence number is required, 
rearranging each of the packets when the flag information indicates the rearranging is required, and 
avoiding the rearranging each of the packets when the flag information indicates the rearranging is not required.



8. (Currently Amended) A playback device comprising: 
a non-transitory memory configured to store a program; and 
a hardware processor that executes the program to configure the playback device to: 
 receive a first packet group transmitted using a specified first transmission channel, a second packet group transmitted using a specified second transmission channel, and a control information packet,
 wherein in each of packets of the first packet group and the second packet group, encoded data is stored on a predetermined unit basis, the encoded data being generated by encoding a video signal, wherein the encoded data is divided into a plurality of MPUs (Media Processing Units), wherein each of the plurality of MPUs is formed of a plurality of access units to be played back during a predetermined playback period, wherein in the packet, the plurality of pieces of encoded data are stored on an access unit basis or on a unit basis, the unit being one of a plurality of units into which an access unit is divided, wherein in each of packets included in the first packet group, sequence number information is stored, the sequence number information indicating a sequence number for identifying an MPU to which access units stored in the packet belong,
 wherein in each of packets included in the second packet group, sequence number information is stored, the sequence number information indicating a sequence number for identifying an MPU to which access units stored in the packet belong, wherein in a packet included in the first packet group and a packet included in the 
calculate a decoding time for each of the access units using the time information; and 
decode, when a video signal to be played back during a certain playback period is decoded, access units used for the playback in order of the decoding times from among a plurality of access units transmitted by a packet of the first packet group and a packet of the second packet group, the packets having a same sequence number associated with the playback period each packet includes an ID indicating an asset, wherein the playback device is configured to sort each of the packets for each asset using an ID by storing each of the packets in buffers, each of the buffers being associated with a different one of the assets, and 
wherein the playback device is further configured to 
obtain flag information indicating whether rearranging for each of the packets using the sequence number is required; 
perform the rearranging each of the packets when the flag information indicates the rearranging is required; and 
avoid performing the rearranging each of the packets when the flag information indicates the rearranging is not required.


9. (Currently Amended) A generation device comprising:
a non-transitory memory configured to store a program; and 
a hardware processor that executes the program to configure the generation device to: generate a first packet group to be transmitted using a specified first transmission channel and a second packet group to be transmitted using a specified second transmission channel, by storing encoded data in packets on a predetermined unit basis, the encoded data being generated by encoding a video signal, wherein the encoded data is divided into a plurality of MPUs (Media Processing Units), 6wherein each of the plurality of MPUs is formed of a plurality of access units to be played back during a predetermined playback period, wherein in each of the packets, the encoded data is stored on an access unit basis or on a unit basis, the unit being one of a plurality of units into which an access unit is divided, wherein in each of packets included in the first packet group, sequence number information is stored, the sequence number information indicating a sequence number for identifying an MPU to which access units stored in the packet belong, and wherein in each of packets included in the second packet group, sequence number information is stored, the sequence number information indicating a sequence number for identifying an MPU to which access units stored in the packet belong; and 
generate a control information packet to be transmitted using the first transmission channel or the second transmission channel, the control information packet including time information used to calculate decoding times of the respective 
wherein the generation device is configured to generate information for: 1) sorting each of the packets for each asset using an ID by storing each of the packets in buffers, each of the buffers being associated with a different one of the assets; and 2) rearranging each of the packets using the sequence number, and wherein the generation device is further configured to:
generate flag information indicating whether the rearranging for each of the packets using the sequence number is required, 
rearrange each of the packets when the flag information indicates the rearranging is required, and
 avoid rearranging each of the packets when the flag information indicates the rearranging is not required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



March 15, 2021